IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-22-00241-CV

VINCIN CAMPISE,
                                                             Appellant
v.

HECTOR DAVILLA, VICTOR MERILES
AND OLONZO ROBLES,
                                                             Appellees



                            From the 82nd District Court
                              Robertson County, Texas
                           Trial Court No. 22-04-21435-CV


                            MEMORANDUM OPINION


         On July 26, 2022, appellant, Vincin Campise, filed a notice of appeal challenging

the trial court’s June 27, 2022 order granting a motion to transfer venue in favor of

appellees, Hector Davilla, Victor Meriles, and Olonzo Robles. We notified appellant that,

unless he showed grounds for continuing the appeal, we would dismiss this appeal for

want of jurisdiction because it appeared to be an appeal of a non-appealable interlocutory

order.    See TEX. CIV. PRAC. & REM. CODE ANN. § 15.064(a) (providing that “[n]o
interlocutory appeal shall lie from the [venue] determination”); see also TEX. R. CIV. P.

87(6) (stating that “[t]here shall be no interlocutory appeals from [an adverse venue]

determination”).

        Appellant has not responded to our notice showing grounds for continuing this

appeal. We do not have jurisdiction over the order transferring venue. See TEX. CIV. PRAC.

& REM. CODE ANN. § 15.064(a); TEX. R. CIV. P. 87(6); see also McCray v. Reid, No. 10-06-0117-

CV, 2006 Tex. App. LEXIS 8279, at *1 (Tex. App.—Waco Sept. 20, 2006, pet. denied) (mem.

op.) (dismissing an appeal from an interlocutory order transferring venue for want of

jurisdiction). We therefore dismiss this appeal.




                                                   STEVE SMITH
                                                   Justice

Before Chief Justice Gray,
       Justice Johnson,
       and Justice Smith
Appeal dismissed
Opinion delivered and filed August 31, 2022
[CV06]




Campise v. Davilla, et al.                                                             Page 2